Citation Nr: 1015506	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-17 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for erectile dysfunction.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1969 to 
December 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, confirmed and continued the 
noncompensable evaluation for the Veteran's service connected 
erectile dysfunction. 


FINDING OF FACT

The Veteran's erectile dysfunction is manifested by loss of 
erectile power without penile deformity; he is currently in 
receipt of special monthly compensation for loss of use of a 
creative organ.


CONCLUSION OF LAW

The criteria for a compensable evaluation for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, the Board acknowledges that the Veteran did not 
receive preadjudication notice concerning his claim for a 
compensable evaluation for erectile dysfunction.  A June 2008 
letter advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of disability 
and the effect that the disability has on his employment.  
The notice also provided examples of pertinent medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific").  This 
letter also provided the relevant rating criteria.  The case 
was not readjudicated after issuance of that letter, although 
the Veteran provided no additional evidence from that time 
through the date in March 2010 when the case was certified to 
the Board.  

While the VCAA notice provisions were not fully complied 
with, the Board finds such noncompliance does not prejudice 
the Veteran in this case.  In this regard, the April 2008 
statement of the case clearly explained the basis for the 
denial of a compensable evaluation for erectile dysfunction.  
In his VA Form 9, the Veteran acknowledged that he understood 
the reasons listed for the denial of payments for erectile 
dysfunction.  Such statement reflects that the Veteran had 
actual knowledge of what needed to be shown to establish a 
compensable evaluation for the disorder.  Moreover, as the 
evidence does not show penile deformity (which is necessary 
to warrant a compensable evaluation), and the Veteran does 
not contend that he suffers from such, remand for 
readjudication following the June 2008 letter or to provide 
additional notice would serve no useful purpose.  See Winters 
v. West, 12 Vet. App. 203, 208 (1999) (en banc) ("[A] remand 
is not required in those situations where doing so would 
result in the imposition of unnecessary burdens on the 
[Board] without the possibility of any benefits flowing to 
the appellant."); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

With respect to the duty to assist, the record reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  Specifically, the 
information and evidence that have been associated with the 
claims file include the service treatment records, the report 
of a VA examination, private treatment records, and 
statements from the Veteran.

Although preadjudication VCAA notice was not provided, and 
there was no readjudication of the claim following the April 
2008 notice, the Board finds that the Veteran is not 
prejudiced by any timing or notice errors.  The appellant had 
actual knowledge of what was needed to substantiate his 
claim.  Further, the Veteran has been an active participant 
in the claims process by providing evidence and written 
argument, and undergoing a VA examination.  Thus, the Veteran 
has meaningfully participated in the claims process.  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

        Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The RO evaluated the Veteran's erectile dysfunction under 
Diagnostic Code 7522 which provides a 20 percent evaluation 
for penile deformity with loss of erectile power.  Where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2009).

Diagnostic Code 7522 is deemed by the Board to be the most 
appropriate for application in this claim because it is the 
only diagnostic code which includes loss of erectile power 
among its criteria.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical laboratory findings.  Nor will ratings assigned to 
organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.

It is undisputed that the Veteran has loss of erectile power.  
The Veteran appears to contend that simply because this 
condition is due to his prostate cancer surgery, he should 
receive a compensable evaluation.  The rating criteria, 
however, require deformity of the penis to warrant a 
compensable evaluation.  The medical evidence in this case is 
negative for any complaints, treatment, or findings of penile 
deformity.  During June 2007 VA examination, the examiner 
noted that the penis was normal.  The private treatment 
records are negative for any indication of penile deformity, 
and the Veteran has not reported that he has such.  

The Board notes that the Veteran is receiving special monthly 
compensation payments in his monthly VA compensation check 
for erectile dysfunction due to the loss of use of a creative 
organ.  Unlike special monthly compensation, which is 
specifically designed to compensate veterans for disabilities 
such as loss of use of a creative organ, the rating schedule 
is designed with a different purpose in mind: to provide 
compensation for disabilities which result in an impairment 
in earning capacity.  See 38 C.F.R. §§ 3.321(a), 4.1 (2009).  
Given that the Veteran's erectile dysfunction is not 
associated with penile deformity, a compensable evaluation is 
not warranted under the schedular criteria.  Accordingly, the 
criteria for a compensable evaluation for erectile 
dysfunction have not been met and the Veteran's claim is 
denied.

The Board has also considered whether the Veteran's service-
connected disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for additional symptoms than are 
currently shown by the evidence.  Moreover, he is receiving 
special monthly compensation for his disability.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

Entitlement to a compensable evaluation for erectile 
dysfunction is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


